Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 27, 2021

                                            No. 04-20-00529-CV

                                      IN RE MICAH MCKINNEY

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On November 2, 2020, relator filed a petition for writ of mandamus. After considering the
petition, the response, the reply, and the record, this court concludes relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.
52.8(a).

        It is so ORDERED on January 27, 2021.



                                                                     _____________________________
                                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2021.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 15606, styled In the Matter of the Marriage of Leslie McKinney and Micah
McKinney and the Interest of D.O.M. and F.J.M., Children, pending in the 216th Judicial District Court, Gillespie
County, Texas, the Honorable Albert D. Pattillo, III presiding.